Case 2:20-cv-11236-RGK-PLA Document 3-16 Filed 12/11/20 Page 1 of 15 Page ID #:908




       EXHIBIT 36
Case 2:20-cv-11236-RGK-PLA Document 3-16 Filed 12/11/20 Page 2 of 15 Page ID #:909


                                                                                                     Seal:

  STATEMENT OF EVGENII NIKOLAEVICH RATNIKOV
  I, Evgenii Nikolaevich Ratnikov, state as follows:
  1. I make this statement to support the answer filed to support the motion on the interference into
  this case. I am personally aware of the facts set forth in this statement and, if I were asked to testify
  as a witness, I could and will competently testify on these issues.
  2. On 26.08.2020 I requested certain information from Vitalii Ivanovich Smagin (“Smagin”), the
  plaintiff and creditor upon a court decision in these proceedings, which conforms to my title of the
  court-appointed receiver for Smagin’s affairs. I requested the following documents:
          1. inventory of property with the place of location or storage of property, including property
          constituting the collateral, with the pledgee’s name or given name, patronymic and last
          name;
          2. information on opened settlement accounts with credit institutions with the number of
          settlement account, details of a credit institution, opened safe depository boxes, information
          on the availability of securities, information on claims to third parties with the ground for the
          occurrence of claims, amount of claims and debtor’s details;
          3. information on financial income;
          4. information on the availability of shares in the Companies;
          5. information on marital property pursuant to Art. 34 of the Family Code of the Russian
          Federation;
          6. information on performed transactions on the purchase and disposal of movable and
          immovable property for the last 3 years.
  Additionally, on 07.09.2020 I requested from Smagin the following information:
          A) Information and copies of documents confirming your payables to individuals or legal
  entities, including, but not limited to:
          - services of lawyers representing your interests in court cases in the Russian Federation and
  abroad;
          - services of third parties involved in the recovery of your receivables.
          In case of partial or full payment for such services, you are kindly requested to provide also
  confirming payment documents.

         B) Information and copies confirming your receivables to individuals or legal entities,
  including, but not limited to:
         - information on receivables on the recovery from Ashot Egiazarian and Kalken Holdings
  Limited of over USD 70,000,000 by the decision of the London Court of International Arbitration
  dd. 11.11.2014, including proper copies of all court rulings;
         - information on the results of recovery from Ashot Egiazarian of monetary funds under the
  above decision, including other court disputes, resolutions of bailiffs, information on the property of
  Ashot Egiazarian and other recovery-related documents.

        C) Contact information of representatives for prompt communication and exchange of
  documents.

  Smagin has not answered this request and has not provided any requested information

  3. On 07.09.2020 I additionally requested information from Baker & McKenzie LLP, Smagin’s
  official lawyer. Namely, I requested:
  - copies of all valid and performed agreements with V. I. Smagin, citizen of the Russian Federation;
  - copies of all annexes, certificates, payment orders, etc. within the above agreements;
  - reconciliation reports with V. I. Smagin for the entire term of contractual relations;
Case 2:20-cv-11236-RGK-PLA Document 3-16 Filed 12/11/20 Page 3 of 15 Page ID #:910


          - information on receivables on the recovery from Ashot Egiazarian and Kalken Holdings
  Limited of over USD 70,000,000 by the decision of the London Court of International Arbitration
  dd. 11.11.2014, including proper copies of all court rulings;
          - information on the results of recovery from Ashot Egiazarian of monetary funds under the
  above decision, including other court disputes, resolutions of bailiffs, information on the property of
  Ashot Egiazarian and other recovery-related documents;
          - copies of all statements, motions, revocations, written positions, etc. stated by you within
  the recovery of monetary funds from Ashot Egiazarian.

  Baker & McKenzie LLP has not answered this request and has not provided any requested
  information.

  4. Pursuant to the current Russian laws on insolvency, par. 9 of Art. 213.9 of Federal Law No. 127
  “On Insolvency”, Smagin must provide the following information: “any information on the
  composition of his property, location of such property, composition of his obligations, creditors and
  other information related to his bankruptcy proceedings within fifteen days from the date of receipt
  of the relevant request”. However, as of today Smagin has only stated that he has common
  income with his spouse and has no real estate or other significant assets. The only asset he has
  disclosed is interests in potential collections under court decisions obtained in other jurisdictions,
  including a court decision in this case.
  5. Pursuant to the current Russian laws on insolvency, I am authorized to request from Smagin, and
  Smagin must provide a full report on all of his financial transactions pursuant to par. 9 of Art. 213.9
  of Federal Law No. 127 “On Insolvency”; Smagin must provide the following information: “any
  information on the composition of his property, location of such property, composition of his
  obligations, creditors and other information related to his bankruptcy proceedings within fifteen
  days from the date of receipt of the relevant request”. Besides, I am allowed to seek injunction,
  including in this court, to prevent waste by Smagin of his assets. Pursuant to par. 9 of Art. 213.9 of
  Federal Law No. 127 “On Insolvency”, receiver is entitled to “file to the arbitration court a motion
  for measures to ensure preservation of citizen’s property, as well as cancellation of such measures”.
  This right is additionally recorded in par. 3 of Art. 213.11: “upon a creditor’s or receiver’s motion,
  the arbitration court is entitled to take measures to secure creditor’s claims and citizen’s interests
  pursuant to the arbitration procedural laws, including imposition of a ban on the disposal of a part of
  citizen’s property, including a ban on auctions to sell citizen’s property”.
  6. To confirm the thesis that “the receiver is entitled to control Smagin’s assets”, it is possible to
  state a number of references and interpretations of the bankruptcy laws of the Russian Federation.

  Namely:

  Pursuant to par. 4 of Art. 20.3, performing procedures applied in a bankruptcy case, receiver must
  act in a good faith and reasonably in the debtor’s, creditors’ and company’s interests.

  Par. 8 of Art. 213.9 expressly provides for the receiver’s obligation “to take measures to detect and
  ensure preservation of citizen’s property”.

  Pursuant to par. 5 of Art. 213.11, in the course of restructuring of citizen’s debts, Smagin may
  perform the following transactions or several interrelated transactions only upon prior written
  consent of the receiver:
  - on the purchase, disposal of or in connection with the possible disposal of, directly or indirectly,
  property costing over RUR 50,000, immovable property, securities, shares in the authorized capital
  and vehicles;
Case 2:20-cv-11236-RGK-PLA Document 3-16 Filed 12/11/20 Page 4 of 15 Page ID #:911


  - on the obtainment and granting of loans, obtainment of credits, issue of sureties and warranties,
  assignment of claims, transfer of debt, as well as establishment of trust management of citizen’s
  property;
  - on the pledge of citizen’s property.
  In case of disagreements on the performance of such transactions between a citizen and a receiver,
  they are entitled to ask the arbitration court considering a bankruptcy case for the resolution of such
  disagreements.
  Upon introduction of the restructuring of citizen’s debts, he is not entitled to transfer his property as
  a contribution or unit into the authorized capital or unit capital of a legal entity, purchase shares
  (participation interests, units) in the authorized (joint) capitals or unit capitals of legal entities or
  perform free transactions.

  Pursuant to par. 5 of Art. 213.11, Smagin is entitled to open a special bank account and dispose of
  monetary funds thereon without receiver’s consent. Amount of transactions on the disposal of
  monetary funds on a special bank account performed by a citizen cannot exceed RUR 50,000 per
  month.

  Upon a citizen’s motion, the arbitration court is entitled to increase the maximum size of monetary
  funds on a debtor’s special bank account a citizen may dispose of monthly.

  Debtor shall dispose of monetary funds on other accounts (deposits) upon receiver’s prior written
  consent.

  In case credit organizations perform transactions on citizen’s bank accounts and deposits, including
  bank card accounts, in a breach of the rules established by this paragraph, credit organizations may
  be brought to liability only if a credit organization was or should have been aware of the
  introduction of the restructuring of citizen’s debts upon transaction date, taking into account par. 3
  of Art. 213.7 and the eighth passage of par. 8 of Art. 213.9 of the said Federal Law/

  Pursuant to par. 3 of Art. 213.11, upon a creditor’s or receiver’s motion, the arbitration court is
  entitled to takes measures to secure creditors’ claims and citizen’s interests pursuant to the
  arbitration procedural laws, including imposition of a ban on the disposal of a part of citizen’s
  property, including a ban on auctions to sell citizen’s property.

  The above provisions show that in the restructuring of Smagin’s debts, receiver Ratnikov must
  control his assets to prevent a breach of the above provisions of the Russian laws and creditors’
  interests.
  To control debtor’s assets, the laws of the Russian Federation provide for the following measures to
  prevent illegal actions both of a debtor and other persons:
  Receiver is entitled to:
      1. participate in the restructuring of debts as a third party, which does not file separate claims
          “on the subject of a dispute, on the citizen’s side in all court cases on disputes concerning
          property (including on the recovery of money from or in favor of a citizen, on the seizure or
          transfer of citizen’s property or in favor of a citizen)”, par. 7 of Art. 213.9;
      2. get information on citizen’s property, accounts and deposits, including on bank cards, on
          balances of e-money and on wire transfers of monetary funds from citizens and legal entities
          (including credit organizations), from public and self-governing authorities, par. 7 of
          Art. 213.9;
      3. control performance of the plan of the restructuring of citizen’s debts, par. 8 of Art. 213.9;
      4. control timely performance by a citizen of creditors’ current claims, timely and full transfer
          of monetary funds to repay creditors’ claims, par. 8 of Art. 213.9;
Case 2:20-cv-11236-RGK-PLA Document 3-16 Filed 12/11/20 Page 5 of 15 Page ID #:912


     5. upon a creditor’s or receiver’s motion, the arbitration court is entitled to take measures to
        secure creditor’s claims and citizen’s interests pursuant to the arbitration procedural laws,
        including imposition of a ban on the disposal of a part of citizen’s property, including a ban
        on auctions to sell citizen’s property, par. 3 of Art. 213.11;
     6. file to the arbitration court on behalf of a citizen statements for the recognition of
        transactions null and void on the grounds stipulated by Art. 61.2 and 61.3 of the said Federal
        Law, as well as transactions performed in a breach of the said Federal Law, par. 7 of
        Art. 213.9.

  Summing up the above, it is possible to make the following conclusion: the receiver’s main task in
  the restructuring of Smagin’s debts is control over the debtor’s assets to prevent waste and illegal
  withdrawal of the debtor’s property. In the restructuring of Smagin’s debts, limit for the
  performance of monetary transactions or other actions with property in the size of RUR 50,000 per
  month is established by the current laws of the Russian Federation. The receiver has the right and
  duty to control Smagin’s actions on the disposal of his assets within the established limit and other
  restrictions established in relation to the debtor. If the receiver does not participate in the considered
  dispute as a third party, he will not be able to ensure balance of interests of Smagin’s creditors and
  the debtor himself. The receiver will be deprived of the possibility to control disposal by Smagin of
  his assets, which may damage his creditors.

  I would like to draw the attention of the court to the court practice on the consideration of receiver’s
  statements for injunctive relief for the debtor’s property, namely, the High Court of London has
  frozen Anatolii Motylev’s assets upon a statement of the Russian businessman’s receiver.

  This precedent states that the receiver is entitled to turn to international courts to limit a debtor in
  the management of monetary funds and other assets.

  Despite the fact that this court ruling is made in the course of bankruptcy proceedings – stage of the
  sale of property, similar injunctive relief aimed at the restriction of the debtor’s powers and ensuring
  preservation of his property may be stated by the receiver in the course of bankruptcy, too – stage of
  the restructuring of debts, on the basis of par. 3 of Art. 213.11 of the Insolvency (Bankruptcy) Law
  of the Russian Federation.



  E. N. Ratnikov                                /signed/                               05.10.2020
Case 2:20-cv-11236-RGK-PLA Document 3-16 Filed 12/11/20 Page 6 of 15 Page ID #:913




                                                          /Tlepeeod c p 'cacoeo XJUKOI HO ( ppamtyscKuu mbin/

        DECLARATION DE RATNIKOV EVGENY NIKOLAEN ICH

        Moi, Ratnikov Evgeny Nikolaevich, je declare ce qui suit:
         1 . Je fais cette declaration a l 'appui de la reponse deposee a l'appui de la demande d' intervention
        dans cette affaire. Je connais personnellement les faits exp >ses dans cettej declaration, et si j'etais
        assigne a temoigner en tant que temoin, je pourrais et je vj is temoigner ajvec competence sur ces
        questions.
        2 . Le 26.08.2020 conformement a la decision de justice dans cette procedure, j'ai demande
        certaines informations au demandeur et creancier Smagin (« Smagin» ) Vitaly Ivanovich, ce qui
        correspond a ma fonction, nominee par le tribunal , en tai it qu'administttateur judiciaire dans le
        cadre de l'affaire d 'insolvabilite de Smagin. J'ai demande le 5 documents suivants:

              1.    inventaire des biens, indiquant l'emplacement ou le stockage 4les biens, y compris les
                    biens faisant l'objet d'un gage, indiquant le tom, le prenojm et le patronyme du
                    creancier gagiste.
              2.    informations sur les comptes courants ouver s dans les ethblissements de credit,
                    indiquant le numero du compte courant, les co< > rdonnees de l'etablissement de credit,
                    les coffres ouverts, les informations sur la disp< nibilite des titles, les informations sur
                    le droit de la creance a des tiers avec 1’indicatioi i de la raison ( je la creance, le montant
                    de la creance et les details du debiteur.
              3.    informations sur les revenus financiers.
              4.    informations sur les participations dans des Ass jciations.
              5.    informations sur les biens acquis conjointemer t pendant le mariage conformement a
                    fart . 34 du Code de la famille de la Federation ( e Russie.
              6.    informations sur les transactions finalisees < 'acquisition el d'alienation de biens
                    mobiliers et immobiliers au cours des 3 dernier* s annees.

        Le 07.09.2020 j'ai demande supplementairement les informations suivanties au citoyen Smagin:

                 A.) Informations et copies de documents confirmants que Vous avez des comptes
                                                                               .
        crediteurs envers des personnes physiques ou morales, y c< mpris mais sans s'y limiter:
                 - les services d'avocats representants vos interets d ins des affaire? judiciaires a I ' exterieur
        et sur le territoire de la Federation de Russie;
                 - les services de tiers lies a la procedure de recouvr :ment de vos creances.
                 En cas de paiement partiel ou total de ces services je demande de fournir des documents
        justificatifs.

                B.) Informations et copies de documents confirmint que vous avez des creances envers
        des  personnes  physiques ou morales, y compris, mais sans s'y limiter:
                - des informations sur les creances sur le recouvrer tent de Egiazaryan Ashot et de Kalken
        Holdings Limited par la decision de la Cour international d'arbitrage dq Londres du 11.11 .2014
        de plus de 70 000 000 de dollars americains, y compris dss copies appropriees de tous les actes
        judiciaires;
                - des informations sur les resultats du recouvrer tent de Largest de Egiazaryan Ashot
        conformement a la decision ci-dessus, y compris d'autrej litiges, des decisions des huissiers de
        justice, des informations sur la propriete de Egiazaryan Ashot et d'autres documents lies a la
        procedure du recouvrement .

              C . ) Fournir des contacts de representants pour la       xmtmunicatioiji et 1 ' echaiige rapides de
        documents.
Case 2:20-cv-11236-RGK-PLA Document 3-16 Filed 12/11/20 Page 7 of 15 Page ID #:914



         Jusqu’a present, les informations demandees ainsi qu ’tucune explication du citoyen Smagin
        n ' ont pas ete fournies.
        3. Le 07.09 .2020 j 'ai egalement demande des informat ons a I'avocal de Smagin, la societe
        Baker&McKenzie. Plus precisement, j'ai demande:
        - des copies de tous les contrats valides et termines avec le citoyen de jla Federation de Russie
        Smagin V.I .;
        - des copies de toutes les annexes, actes, ordres de paiement etc. dans Je cadre des accords ci         -
        dessus.
        - actes de rapprochement avec le citoyen Smagin V.I. pendant toutejla duree de la relation
        contractuelle.
        - des informations sur les creances sur le recouvrement de Egiazaryhn Ashot et de Kalken
        Holdings Limited par la decision de la Cour inicrnationaU d'arbitrage dd Londres du 11.11 . 2014
        de plus de 70 000 000 de dollars americains, y compris d ;s copies appropriees de tous les actes
        judiciaires;
        - des informations sur les resultats du recouvremen : de l’argent de Egiazaryan Ashot
        conformement a la decision ci-dessus, y compris d 'autres litiges, des decisions des huissiers de
        justice, des informations sur la propriete de Egiazaryan Ashot et d'autjres documents lies a la
        procedure du recouvrement.
        - des copies de toutes les declarations, petitions, rdponst s, positions writes etc., declarees par
        vous dans le cadre du recouvrement de I’argent de Egiazaryan Ashot.
        A ce jour, la societe Baker McKenzie n'a pas repondu a ( ette demande et n'a foumi aucune des
        informations demandees.

        4. Conformement a la loi russe sur l'insolvabilite, la Claus i 9 de l'art. 210.9 de la loi federale Ns
        127 " lnsolvabilite", Smagin est oblige de foumir les informations suivantes: « toutes les
        informations sur la composition de son bien, l'emplacem ent de ce bien. la composition de ses
        obligations, les creanciers et autres informations pertinent* s pour le cas de faillite dans les quinze
        jours a compter de la date de reception de la reclamation a propos de cela". Cependant, a ce jour,
        Smagin a seulement declare qu'il a un revenu commun a fee sa femme jet qu'il n'a pas de biens
        immobiliers ou d 'autres actifs importants. Le seul actif(s) qu'il a divulgije sont des interets dans
        des collections potentielles fondees sur des jugements qu il a re<;us dan? d 'autres juridictions, y
        compris un jugement dans cette affaire.
        5 . Conformement a la loi russe sur l'insolvabilite, je si is autorise a pemander a Smagin, et
                                                                       -
        Smagin est oblige de foumir un rapport complet su toutes ses transactions financiers
        conformement au paragraphe 9 de l'art. 213.9 de la loi ft derale JVe 127 " lnsolvabilite", Smagin
        est oblige de foumir les informations suivantes: « toutes les informations sur la composition de
        son bien, ('emplacement de ce bien, la composition de s :s obligations, les creanciers et autres
        informations pertinentes pour le cas de faillite dans les quinze jours a compter de la date de
        reception de la reclamation a propos de cela". De plus, je suis aujtorise a demander une
        injonction, y compris devant ce tribunal, pour prdvemir Smagin de dilapider ses biens.
        Conformement au paragraphe 9 de l 'art. 213.9 de lai loi federale N° 127 " lnsolvabilite"
        1’administrateur judiciaire a le droit « de saisir un tribunal d’arbitrage avec une demande pour
        prendre des mesures pour assurer la securite des biens d’un citoyen, aipsi que pour annuler ces
        mesures» , ce droit est en outre inscrit au paragraphe 5 de Part . 21 J . 11 " a la demande du
        creancier ou d’administrateur judiciaire, le tribunal arbitral a le droit ae prendre des mesures
        pour garantir les reclamations des creanciers et les inierets du citoyen conformement a la
        legislation procedural d ' arbitrage , y compris d' interdire la cession d ' unelpartie de la propriete du
        citoyen, y compris une interdiction de la vente de la proprijetd du citoyen * .
        6 . II existe certain nombre de references et d ' interprejations de la |oi sur la faillite de la
        federation de Russie qui peuvent etre citees pour confirmer la these selon laquelle
                                                                                      <
        ' Tadministrates judiciaire a le droit d 'exercer un controlelsur les actifs i u citoyen Smagin " ,
Case 2:20-cv-11236-RGK-PLA Document 3-16 Filed 12/11/20 Page 8 of 15 Page ID #:915



         Notamment :

         Conformement au paragraphe 4 de l'art. 20.3 Lors de l'e: :dcution des procedures appliquees
                                                                                                             en
         cas de faillite, le responsable de l'arbitrage (administrateu r judiciaire) edt oblige d'agir de
                                                                                                          bonne
         foi et raisonnablement dans l'interet du debiteur, des crean :iers et de la societe.

         le paragraphe 8 de l'art. 213.9 prevoit directement [ obligation d '
                                                                                   ajdminislrateur judiciaire
         "Prendre des mesures pour identifier des biens d'un citoyen et assurer la securite de ces
                                                                                                   biens" ;
         Conformement au paragraphe 5 de Particle 213.11 , lors de la reslructuration de la dette d
                                                                                                            ' un
         citoyen, Smagin ne peut effectuer des transactions ou plusieurs transactions interdepen
                                                                                                        dantes
         qu'avec l'accord ecrit prealable d’administrateur judiciaire:
         - ['acquisition, l'alienation ou d 'alienation possible, directement ou indirectement. des biens dont
         la valeur est superieure a cinquante mille roubles, des bie is immobiliers. des titres, des parts
                                                                                                             du
        capital autorises et des vehicules;
        - l 'obtention et l 'octroi de prets, l'obtention de prets, remission de cautions et de garanties, la
        cession de creances, le transfert de dettes, ainsi que la cc nstitution de la gestion fiduciaire des
        biens d ' un citoyen;
        - le transfert de la propriety d'un citoyen a titre de gage.
          En cas de disaccord entre le citoyen et l’administrateur j idiciaire concemant l'execution de ces
        operations, ils ont le droit de demander la resolution de ce: disaccords adpres du tribunal
                                                                                                       arbitral
        qui examine 1'affaire de la faillite d'un citoyen.
          A partir de la date de l' introduction de la restructuratior de la dette d'un citoyen, il n'a pas le
        droit d'apporter ses biens a titre de depot ou de part sociali : au capital social ou au fond commun
        de placement d ' une personne morale d'acquerir des par s (actions, part social) aux capitaux
        sociaux ou aux fonds communs des personnes morales, ai isi que de fa ire des transactions a titre
        gratuit pour le citoyen.


        Conformement au paragraphe 5.1 de l'article 213.11, Snagin a le droit d'ouvrir un compte
        bancaire special et de disposer des fonds de ce compte sa is l'accord d’ajiministrateur judiciaire.
        Le montant des transactions effectuees par un citoyen pou gerer des fonds places sur un compte
        bancaire special ne peut exceder cinquante mille roubles pi r mois .

        A la demande d ' un citoyen, le tribunal arbitral a le droit < ,'augmenter le montant maximum des
        fonds deposes sur le compte bancaire special du debiteur, dont le citoyen a le droit de disposer
        mensuellement.

        Le debiteur dispose des fonds places sur d'autres comptes depots) sur la base de l'accord ecrit
        prealable d 'administrutcur judiciaire .

       En cas des operations sur les comptes bancaires et les de tots bancaires d'un citoyen effectuees
        par des etablissements de credit, y compris les comptes de carte bancaire en violation des regies
                                                                                     ^
       etablies par le present paragraphe, les etablissements de cr< dit ne peuventi etre tenus responsables
       que si, au moment de 1'operation, l'etablissement de credit savait ou ddvail etre au courant de
       l 'introduction de la restructuration de la dette d'un citoyen. compte tenu du paragraphe 3 de
       [’article 213.7 et du alinea de paragraphe 8 de ['article 213.4 de la Loi
                                                                                 Fedprale.
       Conformement au paragraphe 3 de l' art . 213.11 a la demande du creandier ou d’administrateur
       judiciaire, le tribunal arbitral a le droit de prendre des mesures pour garaijitir les reclamations des
       creanciers et les interets du citoyen conformement a la legislation prijieedurale d 'arbitrage, y
Case 2:20-cv-11236-RGK-PLA Document 3-16 Filed 12/11/20 Page 9 of 15 Page ID #:916



        compris d ' interdire la disposition d'une partie des biens du citoyen, y conpris une interdiction de
        la vente de la propriete du citoyen.

          Les normes ci-dessus indiquent que dans la procedure d e restructuratipn de la dette de citoyen
        Smagin, Ratnikov est oblige de controler les actifs du ddt iteur Smagin, |atln d'eviter la violation
        des normes ci-dessus de la loi russe et des interets des ores nciers.
          Pour controler les biens du debiteur, la legislation d < la Federation de Russie prevoit les
        mecanismes suivants pour prevenir les actions illegales du debiteur et d'ajutres personnes:
         L ’administrateur judiciaire a le droit de:
            1 . participer au cours de la procedure de restructuntion de la deitle en tant que tiers ne
                declarant pas de reclamation independante sur l 'o >jet du litige, du cote du citoyen dans
                tous les cas devant les tribunaux pour les litij ;es relatifs aux biens ( y compris le
                recouvrement de I’argent de citoyen ou en favour d 'un citoyen. en reclamant ou en
                transferant la propriete d' un citoyen ou en faveur d ' un citoyen. le paragraphe 7 de l 'art.
                213,9
            2. recevoir des informations sur les biens d' un citoyen, ainsi qua sur les comptes et les
                depots du citoyen, y compris sur les cartes b tncaires, sur les soldes de monnaie
                electronique et sur les transferts de monnaie elect ronique des citoyens et des personnes
                morales (y compris les etablissements de credit), des organes        djupouvoir de l ' Etat , des
                autorites locales, le paragraphe 7 de l'art. 213,9
            3. exercer le controle du plan de restructuration de la dette d'un eitpven; le paragraphe 8 de
                l 'art. 213,9
            4. exercer le controle sur 1'execution en temps opprrtun par le citoyen des reclamations
                actuelles des creanciers, sur le virement opporturi et en volume total des fonds pour
                rembourser les reclamations des creanciers. le para iraphe 8 de l 'art. 213,9
            5. A la demande du creancier ou d’administrateur jud iciaire, le tribunal d'arbitrage a le droit
                de prendre des mesures pour garantir les reclaim tions des creanciers et les interets du
                citoyen conformement a la legislation procedural ? d’arbitrage, V compris d' interdire la
                cession d ' une partie de la propriete du citoyen, y compris I'interdiction de la vente de la
                propriete du citoyen. le paragraphe 3 de l 'art . 213, 11
            6. soumettre a un tribunal d'arbitrage, au nom d'u l citoyen, les demandes d 'annulation
                d 'operations pour les motifs prevus aux articles 6 U 2 et 61.3 de lit presente Loi Federale,
                                                                                           .
                ainsi que les operations effectuees en violation de cette Loi Federale le paragraphe 7 de
                l 'art. 213.9

        En resumant les arguments ci-dessus, on peut faire la conclusion suivante: la tache principale
        d ’administrateur judiciaire dans la procedure de restructuration de la dette du citoyen Smagin est
        de controler les actifs du debiteur afin d'eviter la dilapidation et 1'elimitialion illegale des biens
        du debiteur . La legislation actuelle de la Federation de Russie sur la procedure de restructuration
        de la dette du citoyen Smagin fixe une limite de 50 000 roubles par mois aux transactions
        monetaires ou autres actions avec des biens. L’administraieur judiciaire est habilite a exercer un
        controle sur les actions de Smagin pour disposer de ses actifs dans la limite etablie et sur les
        autres restrictions etablies par rapport au debiteur . Si l’administrateur jupiciaire ne participe pas
        au litige considerc en tant que tiers, il ne pourra pas euuilibrer les interets des creanciers de
        Smagin et du debiteur lui -meme . L’administrateur jupiciaire sera prive de la capacite de
        controler la cession des actifs de Smagin, ce qui pourrait noire a ses creanciers.

        En outre, j'attire 1'attenlion du tribunal sur la pratique) judiciaire enl matiere d 'examen des
        declarations d ’ administrateur judiciaire pour I ' imposition dc mesures prolvisoires sur les biens du
        debiteur , en particulier: la Haute Cour de Londres a gele les actifs dtp Motylev Anatoly a la
        demande d’administrateur judiciaire d ' un homme d 'affaires russe.
Case 2:20-cv-11236-RGK-PLA Document 3-16 Filed 12/11/20 Page 10 of 15 Page ID
                                  #:917


      Ce precedent juridique montre que l’administrateur judk iaire a le droit de saisir les tribunaux
      intemationaux pour restreindre le debiteur dans la gestion le son argent et autres actifs.

      Malgre le fait que cet acte judiciaire a ete fens pendant 1; procedure deimise en faillite 1'etape
                                                                                                   -
      de la realisation des biens, des mesures provisoires simi aires visant a limiter les pouvoirs du
      debiteur et k assurer la securite de ses biens peuvent etre c Sclarees par l’administrateur judiciaire
      et dans la procedure de faillite - 1'etape de restructuration le la dette surlla base du paragraph
                                                                                                         e3
      l'article 213.11 de la loi sur 1' insolvabilite (faillite) de la Federation de Russie .



      Ratnikov Evgeny Nikolaevich
      L’administrateur judiciaire
      du citoyen de la Federation de Russie Smagin Vitaly Ivanc vich                             . 10.2020
                                                                             (signature)


                                                                 /
Case 2:20-cv-11236-RGK-PLA Document 3-16 Filed 12/11/20 Page 11 of 15 Page ID
                                  #:918
                                                                      £G 1S a

       3AJIBJ1EHHE PATHMKOBA EBrEHKH HMKOJIAEBPHA
       >1, PaTHHKOB EfireHHH HHKOJiaeBHH, 3aflBJiHK) cjie/iyiomce
       1 . A ztenaio 3TO iaaBJieHHe B no&qepacKy oxBexa, non uworo B no;piep>KK \ xj ia* [
                                                                                           2 N°
                                                                                                          T
                                                                                                               *
                                                                                                          £- r /
                                                                                                              3   '


                                                                                                                       ^
                                                                                                                      8 ^
                                                                                                                      PteceX
                                                                                                                               \
                                                                                                                               N


                                                                                                  CTBJ
       BMemaxeiibCTBe B axo nejio . A JIHHHO 3HBKOM C ( jiaicxaMfl . HxnoacenHbiMH B xroMyiSfri
       eCJIH 6bl MeHH BbI3BaJIH ilJIK JjaHH IT0Ka3aHHH B KHHC CTBC cBHjrerena , fl MOr w
                                                                                                           ^
       KOMneTeHTHO CBHjrexejibcxBOBaxb no xaKHM BonpocaM .
       2. 26.08.2020r . a 3anpocHji onpeaeneHHyio HH <J)opManHio Hcxna H Kpe/iHxopa no peuieHHio cyaa
       B 3XOM pa36npaxejibcxBe BnxajiHa HBaHOBnna CMarHHa '“CMarnH” ). npro
                                                                                      cooxBexcxByex Moen
       HOJDKHOCXH Ha3HaneHHoro cyaoM ynpaBJiaiomero no JHJiaM o necocToaxeiibHocxH CMarHHa.
       MHOIO SBIJIH 3anpomeHbi cneayioxnne aoicyMeHXbi:
              1
              ,      onncb HMymecxBa, c yKa3aHneM Mecxa HaxoxoifeHHa HJIH xpanemia HMymecxBa, B XOM
                     HHCJIE HMymecxBa, 0 B,iaiomeroca ripe/iMexoM 3ajiora, c yKaiaitHeM HaHMeHOBaHHa
                     HJIH ( jiaMHjiHH, HMeHH H oxnecxBa xanoro/iepvKi xeaa .
              2 . CBeaeHHH 06 oxKpbixbix pacnexHbix cnexax B K le/mxHbix ynpoKnennax. c yKa3aHHeM
                     Ns pacnexHoro cnexa, peKBH3HX0B Kpejurmoro yHpe>KaeHHa. oxKpbixbix aenoxHTHhix
                     aneeK, cBeneHHa o HajiHiHH ueHHbix 6yMar, HinjiopManHio o npaBe xpe6oBaHHa K
                     xpexbHM JinpaM c yKa3aHHeM ocHOBaHHa BO3H1 iKHOBeHHa npaBa xpeooBaHna. cyMMbi
                     xpeooBaHHa H peKBronxoB / jojiacHHKa .
             3 . HH|                     J
                        ( ) OpMailHIO o ( ) HHaHCOBbIX
                                                       aoxoaax.
             4. HH(J)opMaL( Hio o HajiHHHH jjojieH B 06 mecrBax .
             5. cBeneHHa o COBMCCXHO HaacHxoM HMymecxBe B riepnon 6paica cornacHO cx. 34 CK P<t>
             6 . CBe/ieHHa o coBepuieHHbix caejiKax no npHo6 pexeHHio H oxHyxmeHHio flBHiKHMoro H
                     HeaBHXCHMoro HMymecxBa 3a nocjreflHHe 3 roa i.
      HonoJiHHxejibHO 07.09. 2020r . MHOH 6biJia 3anpoineHa y rpa>K/ianHna CMarHHa cjieaytomaa

        ^
      HH opMaima :
                A. ) CBe/ ieHHH H KonHH aoKyMeHxoB , nouxBepiKmuomHX HannwHe y Bac KpenHxopcicoH
      icmojDKeHHocxH nepea 4> H3HHCCKHMH HJIH lopH /
                                                                mnecKfiMH JinnaMH , B XOM HHCJie, HO He
      orpaHHHHBaacb:
              - ycjiyrn   ajiBOKaxoB ,   npeacxaBjiaiomHX Banin HHxe iecbi B cyae6 Hbix             aenax 3a npe/iejiaMH
      H Ha xeppnxopHH  POCCHHCKOH OeaepaimH;
             - ycjiyrn CXOPOHHHX JIHU , HMeioninx              oxHomeHHe K        nponeaype          B3bicKaHHa Barnen
      AeSnxopcKOH 3aaoii)KeHHocxH .
             B cjiynae nacxHHHOH HJIH           HOJTHOH onjiaxw yKataiiHbix                .
                                                                                       yc iyi .    npouiy B XOM HHCJie
      npejiocxaBHXb noaTBeputaaiomHe          njiaxeaoibie   aoicyMeHXbi

             E . ) C’BeaeHHa H KonHH jioKyMeHxoB,            noaTBcpxcaaiomHX najm 'ine y Bac aeonxopcKOH
      3aflOJia( eHHOCXH  nepen 4> H3HHeCKHMH HJIH            KipHHHHeCKHMH JIHgaMH , B XOM HHCJie, HO He
      orpaHHHHBaacb:
              - cBejjeHHa o jie6nxopcKOH IAAOJDKEHHOCXM O H3b± Kamin c Ainoxa ErHa3apaH H Kalken
      Holdings Limited pemeHHeM JIoHjioHCKoro Mexcaynapoanpro apSaxpaacHoro cyaa or 11.11 . 2014
      roaa 6ojiee 70 000 000 aojuiapoB CILIA. BKJHonaa Haanextanme KonHH Bcex cyaeSHbix BKXOB;
              - cBezieHna o pexyxibxaxax B3bicKaHHa c Ainoxa ErnaxapaHa nenoKHbix cpeacTB no
      yKa3aHHOMy Bbnue peiueHHio . B XOM HHcne HHbie cyaeomne cnopbi, nocxanoBjienna npncxaBOR ,
                                                       -              .
      HH (f)opManna 06 HMymecxBe Ainoxa Erna sapana H HIII I HMeiomne oxHomeHHe K npone ype
      B3biCKaHHa jjOKyMeHXbi .                                            ^                                            ^
             B . ) ripejiocraBHXb        KOHxaKXbi   npe/tcxaBHienen JUIH        onepaxHBiioH CBAIH H ooMena
      HOKy MeHxaMH .


       Ho  Hacxoamero BpcMeHH C’MarHH He              oxBexnji   Ha 3XOT      xanpoc   H       He npeaocxaBHji iiHKaKOH
      xanpouieHHOH HH (J>opMan;HH .
Case 2:20-cv-11236-RGK-PLA Document 3-16 Filed 12/11/20 Page 12 of 15 Page ID
                                  #:919


      3 . 07.09.2020r. a aonoaHHxeabHO 3anpocmi MH(f )opManHK ' y oijiHUMaabHoro aaBOKaxa CManma,
      KOMnaHHH Baker & McKenzie LLP ( “Eeincep MaKKeH 3 H ” l . B nacxHocxH. a 3anpocHJi:
      - KonHH Bcex fleftcTByiorpHX H 3aBepmeHHbix aoroBopoB c fpaacaaHHHOB PO CMarHHbiM B . H . ;
      - Romm Bcex npHJioaceHHH , aKroB, naaxea< Hbix nopyMennn H x.a. B pawxax BbiineyKa3aHHbiM
      AoroBopoB.
      - aKTbi csepKH c rpaac aHHHOM CMarHHbiM B .H. 3a Bees nepnoa aoroBopiibix OXHOIHCHHH.
                            ^
      - CBeaeHHa o aeOnTopcicoH    3aaoa >KeHHOcxH o Bibicxai IHH C ArnoTa Erna3apaHa H Kalken
      Holdings Limited pememieM JIOH OHCKOIO MeacayHapoaHOIO apEHxpaxcaoro cyaa ox 11.11 .2014
                                      ^
      rotta 6oaee 70 000 000 aoaaapoB C1IIA, BKaioaaa HaaJiOKaume KOIIHH Bcex cyaeSHbix aicxoB;
      - CBeaeHHa o pe3yabTaTax B3bicicaHHa c Amoxa ErHa3apana aeHeacHbix cpeacxB no yKa3aHHOMy
                                            cyaeOHbie cnopbi, nocraHOBaeiiHa npHcraBOB, HH opManna
      Bbime pemeHHio, B XOM HHcae HHbie
      06   HMymecxBe
      HOKyMeHXbi;
                           Ainoxa Eraa3apaHa H HHbie HMeioiime oxHomeHHe K npopeaype B3bicicaHHa    ^
      - KonHH Bcex 3aaBJieHHH , xoaaxaiicxB, OXSWBOB, imcbMem bix no3HHHH H x.a . , 3aaBjiaeMbix BBMH
      B paMKax B3bicKaHHa aeHeacHbix cpeacxB c Amoxa Ernaia Dana .
      Ha cero HamHHH aeHb KOMnaHHa Baker McKenzie ne oxBexHJia >ia oxox 3anpoc H He
                ^
      npeAocxaBHjia HHKaicoH 3anpomeHHOH HH|    ( )opMannH.



                                                                      -
     4 . CoraacHo cooxBexcxByioiiieMy poccnncKOMy 3aKOHoaa eabcrBy o HeqocxoaxejibnocxH n.9 cx
     213.9 03 N°127 «0 HecocxoaxenbHocxH». CMBTHH o6a3aH npeaocxaBHXb caeayiomyio
     HHiJiopMaHHio « Jiio6bie CBeaeHHa o cocxaBe CBoero HMymecxBa. Mecxe HaxoayieHHa 3xoro
     HMymecxBa, cocxaBe CBOHX o6a 3axejibcxB, Kpeanxopax H HHbie HMeiomHe oxHomeHHe K aeay o


                                                                                              .
     6aHKpoxcxBe rpaac/iaHHHa CBeaeHHa B xeneHHe iiaxuamtax A aneH c aaxbi nonyHenna xpeOoBaHHa
     06 3XOM » . OOTSKO Ha ceroflHauiHHft aeHb CMSTHH roabKC 3aaBHJi, HXO y Hero ecn coBMecxHuft
     aoxoa c cynpyrofl H HXO y Hero Hex HeaBHXCHMOCTjH HUH apyrax 3HaHHMbix aKTHBOB.
     EaHHCXBeHHhiH aKXHB( bl), Koxopbifl OH pacxpbm, - 3xo HH epecbi B noxeHimajibHbix tcojuieiciiHax
     no cyae6HbiM pemeHHaM , nojiyneHHbiM HM B apyrnx iopHC iHKnnax , BKmonaa cyae6Hoe pemeHHe
     no 3X0My aeay.
     5. CoraacHO cooxBexcxByiomeMy poccHHCKOMy 3aKOHQ aaxeabcrBy o HecocxoaxeabHocxn, a
                                                                  _
     ynoaHOMoneH xpeOoBaxb ox CMarHHa, H CMarHH o6a3aH dpeaocxaBHXb noanbift oxnex 060 Bcex
     ero (JiHHaHCOBbix onepannax coraacHo n .9 cx. 213.9 03 N1> I127 « 0 I IecocroaxeabnocxH » , CMarHH
     o6a3aH npeaocxaBHXb caeayiomyio HHijiopManHio «aio6 bie cBcaemia o cocxaBe CBoero
     HMymecxBa, Mecxe HaxoacaenHa 3x0x0 HMymecxBa, cocxaue CBOHX ooa iaxeabcrB. Kpeanxopax H
     HHbie HMeiomHe oxHomeHHe K aeay o 6aHKpoxcxBe rpaacazHHHa CBeaeima B xeneHHe naxHaauaxn
     aHefl c aaTbi noayneHHa xpe6oBaHHa 06 3XOM» . KpoM*e xoro, MHe paxpeuieno ao6HBaxbca
     cyaeOHoro 3anpexa, B XOM ancae B 3XOM cyae, axoSbi npeajoi BpaxHXb pacrpaxy CMarHHbiM CBOHX
     aKXHBOB. B cooxBexcxBHH c n . 9 cx. 213.9 03 M« 127 « 0 IlecocxoaxejibHocxH » c{) HHaHCOBbiH
     ynpaBaaioutHH B npaBe « o6 pamaxbca B apoHxpa>KHbiH cya c xoaaxaHcreoM o npHHaxHH Mep no
     oSecneneHHio coxpaHHoexn HMymecxBa rpaacaaHHHa, a xaioxe 06 oxMeHe TBKHX Mep » .

                                                                      ^
     aonoaHHxeabHO aaHHoe npaBO 3ai< penaeHO B n.3 cx . 21 . 11 « no xoaaTaiicxBy xpeauxopa Han
     ( ) HHaHCOBoro ynpaBaaiomero apOurpaacHbiii cya Biipape npHHaxb Mepbi no o6ecneaeHHKi
     |
     xpeSoBaHHH xpeaHxopoB H HHxepecoB i paacaaiiHiial B COOI BCICIBHH C ap6 nTpa >KHbiM
     nponeccyaabHbiM 3aKOHoaaxeabcxBOM, B TOM qncae HanoiKH rb 3anpex Ha pacnopaaceHHe nacxbio
     HMymecxBa rpaacaaHHHa, BKjnonaa lanpex Ha upoiieaetme xoproB no nponaace HMymecxBa
      rpaacaanHiia ) ) .
      6. B    KaaecxBe      noaxBepacaeHHH   xe3Hca,   HXO   « 4) HHancoBbiH yiipaBaHiomnii    HMeex    npaBa
      ocymecxBaaxb xoiiTpoab axxHBOB rpaacaaHHHa CMarwHa» MOMCHO npHBecxn                     paa   ccbuiox H
      TOAKOBAHHH 3axoHa 0 OaHKpoxcxBe POCCHHCKOH OeaepailHH .


      B HaCIHOCXH
Case 2:20-cv-11236-RGK-PLA Document 3-16 Filed 12/11/20 Page 13 of 15 Page ID
                                  #:920


      CornacHO n . 4 ex . 20.3 ripa npoBe/ieHHH npoueayp. r paMcnncMbix B Aeae o 6aHKpoTCTBe,
                                                                                      .
      apOHxpa^KHbiH ynpaRJiflFomMK ( (JiHHaHcoBbiH yupaBjiaioLUHM o6fl3aH AeMCXBOBari AoSpocoBecxHO H
      pa3yMHo B HHTepecax AoaacHnxa, xpeAHxopoB H oOuiecTBa.

      n. 8 cxaxbH 213.9 Hanpinvtyio npenycMaxpHBaer o6»3ai moexb (JmHapeoBoro ynpaBjiaiomero
      « npHHHMaTb Mepbi no BbiaBjieHmo HMymecxBa rpaaoiAHHi a H o6ecneMennio coxpaHHocxH axoro
      HMymecxBa» ;


      B COOXBCXCXBHH c nyHKXOM     5 cxaxbH 213.11 B xo/ie pecxpyicypHianHM AoaroB rpaacaaHHHa CiviarHH
      Moacex coBepmaxb xoabxo      c BbipajxeHHoro B nncbMeHHo i (JjopMe ripc/IBAPNXENBHORO coraacna
        J
       ( ) MHaHcoBoro ynpaBaaiomero c jeaKH
                                      /      Haw HecxoabKo B33 HM < icBaxaiiHbix CACaox:
      - no npMo6pexeHHK), oxnyacAeHHio nan B CB33H C BOJMOKHOC rbto oxiyacueHHa npuMO an6o KOCBCHHO
      HMYMECXBA, cxoHMocxb Koxoporo cocxaBaaex 6oaee aeM n rrbaeca r xbicaM py6aeft, HeABHXHMoro
      HMymecxBa, peHHbix 6yMar, Aoaert B ycxaBHOM xannxaae H ipaiicnopmbix cpeacxB;
      - no noayMCHHK) H Bbiflane aaiiMOB, noayneHHio xpeAHioi . Bbmane nopyMHxeabcxB H rapaHXHii,
      ycxynxe npaB xpeSoBaHHH , nepeBoay Aoara, a xaioxe yspt >XACHMIO aoBepMxeabHoro ynpaBaeHHa
      HMy mecxBOM rpaa<aaHHHa;
      - no nepe/iane HMymecxBa rpaacaaHHHa B 3aaor.
          B cavnae nai\mm pa3HoraacwH no noBOfly coBepmeiiHii yKa3aHHbix caeaox y rpaacaaHHHa H
       J
      ( )HHAHCOBORO ynpaBaaiomero OHM
                                           BnpaBe oopaxHXbca 3a pa3pemeHHeM xaxnx pa3HoraacHH B
      ap6 nxpaa< HbiH cya, paccMaxpHBaiomHH aeao o OamcpoxcxBe rpaacaanHiia .
         C Aaxbi BBe/ieHHa pecxpyxxypimuHH aoaroB rpaamaHHHa OH He BnpaBe imocHXb CBoe HMymecxBO
      B xanecxBe Bxaaaa nan naeBoro B3Hoca B ycxaBHbifi xannxaa wan naeBOH (}>OHA lopHAHHecxoro
                                                                                                 anna,
      npHo6pexaxb AOOH ( axnHH, nan ) B ycxaBHbix ( cxaaAOWbbix ) xaimxaaax HBH naeBbix (
                                                                                               fiomiax
      mpHAHHecKHX BHP, a xaxace coBepmaxb 6e3B03Me3AHbie aaa IpaamariMna cAeaxH.



      B cooxBexcxBMH c nyHXXOM 5.1 cxaxbH 213.11 CMarHH Blip; Be oxxpbixb cneimaabHbiH 6aHX0BCXHH
      cnex H pacnopaacaxbca fleHeacHbiMH cpeAcxBaMH, pa3Memeim »IMM Ha HCM. 6es coraacna ( jiHHaHCOBoro
      ynpaBaaiomero. CyMMa coBepuieHHbix rpaacaaHHHOM onepaimn no pacnopaacenHio AeHeacHbiMH
      cpeacxBaMH. pa3MemeHHbiMH Ha cneimaabHOM SaHxoacxoM cnexe. He MO ex npeBbimaxb naxbaecax
                                                                           *
      xbican py6aefi B Mecap.


      no  xoaaxaficxBy rpaacaaHHHa ap6 wxpa >xHbiH cya Biipatie yBeanwHXb MaxcHMaabHbin pa3Mep
      aeHe >XHbix cpeacxB. pa3MemeHHbix Ha cnemiaabHOM 6an )< oBcxoM cneie aoaacHHxa, xoxopbiMH
      rpaacaaHHH BnpaBe e >xeMecaHHo pacnopaacaxbca .


      J],eHe )XHbiMH cpeacxBaMH, pa3MemeHHbiMM Ha HHBIX cnexax ( Bxaaaax ) , aoa >XHHx pacnopaacaexca Ha
                                           .
      ocHOBaiiHH iipe nsanmejibiioio imei Meimoi   » couiacHH dmiiancoBoi o vnnaixiHHuneio

     B caynae coBepuieHHa xpeAHXHbiMH opraHH3annaMH ojnepanHH no 6aiiKOBCXHM cnexaM H
     6aHXOBcxHM Bxaa/iaM rpaamaHHHa , BxaioHaa cnexa no 6aHX < j» BCXHM xapraM. c HapymeHHeM npaBHa,
     ycxaHOBaeHHbix HacxoamHM nyHXXOM , Kpe/mxHhie opraHHxaimM MoryT 6 bixb npHBaeneHbi x
     oxBexcxBeHHoexH roabxo B XOM caynae, ecaw x MOMenry npoBe /ieiiMa onepapHH xpeanxHaa
     opraiiHiauHH 3Haaa v\m aoaaaia 6 biaa 3Haxb o BBeaeiiHH pejcrpyKxypMxanHH floaroB rpawAaHHHa c
     yneroM nvHKxa 3 cxaxbH 213.7 H ao saua BQCbMoro r VHKxa 8 cxaTbH 213.9 Hacxoamero
     OeAepaabHoro 3axoHa .

      CoraacHo n . 3 ex. 213.11 no xoaaraHCXBy xpe/mropa wan (J) HHaHCOBoro ynpaBaaiomeio
      ap6 M'rpa)XHbiH cyA BnpaBe ripnHaxb Mepbi no oOecne'ieiiHio xpe6oBaHHH KpeAHxopoB H HHxepecoB
                                                                .
      rpa >XAaHHHa B cooxBexcxBMH c apon rpaaciibiM npopeccyajii iibiM 3axonoAaxeabcxBOM . B XOM nncjie
      Haao > xnxb iariper na pacriopioxeHHe nacxbKi HMymecxaa ipa XAaimna. BxaxiHaa xanpex iia
                                                                       /

      npoBeAemie xoproB no npoAa >xe HMymecxBa r parxAaHHHa .
Case 2:20-cv-11236-RGK-PLA Document 3-16 Filed 12/11/20 Page 14 of 15 Page ID
                                  #:921



            Bbime npHBe eHHbie HOPMM roBopaT o TOM, HTO B ri poueaype pecipyKTypmauHH /IOJTTOB
                                ^
          rpaacaaHHHa CMarHHa, ( ) HHaHCOBbiH ynpaBjiaiomHH PaTH HKOB o6ii3aH qcyiuecT&iurrb
                                         J                                                                     KOHTPOJIB
          aKTHBOB aojiacHHKa          CMarHHa,
                                      /UIH He aonyuieiiHa napyuieiiHH Bbime npHBeaeHHbix HopM
      POCCHHCKOTO 3aKOHoaa'rejibCTBa H HHTepecoB KpeuHTopoH .
        AJIB KOHTpojia aKTHBOB aoaacHHKa TaKOHoaaxenbCTBOM PO npeaycMorpeHbi CJieayiOmHe
      MexaHH3Mbi ana npeceneHHH He3aKOHHbix aencrBUH, Kax jioaxcHHKa Tax H HHBIX              .
                                                                                    JTHU:
       <J> HHaHcoBbiH ynpaaaaiomHH HMeeT npaBo:
           1 . ynacTBOBaTb B xoae npoueaypri pecrpyicrypHiauHii aoaroB B KaneciBe TpeTbero anna, He
                   3aaBjifliomero   caMocTOHTenbHbix xpeooBaHHH < iTHocHTeabHO npeuMexa cnopa, Ha
                   CTopoHe rpa>xnaHHHa Bo Bcex aeaax B cyaax no cnopaM . KacaioiHHMca HMymecTBa ( B TOM
                   HHcae o B3bicKaHHH aeHer c rpaacaaHHHa nan B nxnb3y rpawaaHHHa 06 HCTpeGoBaHHH     .
                   HHH o nepeaane HMymecTBa rpaacaaHHHa BH6O B II wiwy rpaxcaamiHa ) . n . 7 CT. 213.9
              2.
                                     ^
                   nojiynaTb HH opMapHio 06 HMymecTBe rpaxcaaiiHHa. a raioKC o cneTax H BKJiaaax
                   ( aeiio3HTax ) rpaxaaHHHa, B TOM oncae no GaHKOBCKHM KapraM 06 ocxaTKax
                   oaeKTpoHHbix aeHe Hbix cpeacTB H O nepeBoaax 3/ieKxpoHHbix aeHexcHbix cpeacTB OT
                                                                                                          .
                                             ^
                   rpaxgiaH H ropHannecKHX               anu
                                                     ( BKmoqaa xpe. XHTHbie opraHHiauHH ), OT opraHOB
                   rocyuapcxBeiiHOH BjiacTH , opraHOB MecTHoro caMoynpaBjieHHH , n 7 CT. 213.9
              3.   ocymecTBjiaTb Kompojib 3a XOAOM BbinoaHeimn miana pecTpyKrypujauHH                            zioaroB
                   rpaac/iaHHHa; n . 8 CT. 213.9
              4.   ocymecTBJiHTb KOHTpoab 3a CBoeBpeMeHHbiM H moaHenneM rpaxmanHHOM TeKyiimx
                                                  .
                   Tpe6oBaHMH KpeaHTopoB CBoeBpeMeHHbiM H B noanoM oGbeMe nepcMHcaeHHCM aenoKHbix
                   cpeacTB Ha noraiueHHe Tpe6oBaHHH KpeamopoB. n . 1! CT. 213.9
              5.   Flo xoaaxaHCTBy xpeflHTopa nan ijiHHaHcoBoro ynp aBwnomero ap6 nrpa>KHbiH cy /i BnpaBe
                   npHHiiTb Mepu no oSecneneHHio xpeooRaHHH KpcamopoB H HHrepecoB rpawaaHHHa B
                   cooTBeTCTBHH c apoHTpajKHbiM npoueccyaabHbiM xaKOHoaaTeabCTBOM , B TOM nncae
                   HanoiKHTb 3anpex Ha pacnopanceHHeqacxbto HMym< CTBa rpaxcnanHna . RKmonaa 3anpeT Ha

                   npoBeaeHHe ToproB no npoaaxce HMymecTBa rpaacua mna n. 3 CT 213.11  .
              6.   noaaBaTb B ap6 HTpa5KHbin cya OT HMCHH rpIramaHHHa lajiB.ieima 0 npHinaHiiH
                   HeaeftcTBHTeabHbiMH    caeaoK   no     ocHOBahwiM.          iipeaycMorpeHHbiM cTaTbHMH
                   61.2   61.3 HacToamcro OeaepaabHoro 3aKOHa, a Taioxe caeaoK , coBepineHHbix c
                          M
                   HapyuieHHeM Hacroamero OeaepaabHoro 3aKOHa. n . ( CT. 213.9


              PearovHipya Bbime npHBeaeHHbie aoBoabi , MOMCHO caeaaib caenytomnH BbiBoa, HTO OCHOBHOH
      3aaaneH     ( jiHHaHCOBoro ynpaBaamuiero B npoueaype      pecTpyKTypn3aunn aoaroB rpaxcaaHHHa
      CMarHHa, aBaaeTca KOHTpoab aKTHBOB aoaxcHHKa c neabio ne aonymeHHa pacrparbi H He33KOHHoro
      Bbi 6 biTHa     HMymecTBa aojOKHHKa . /leHCTByromuM 3aKpnoaareabcrBOM       PO B npoueaype
      pecTpyKrypH 3auHH aoaroB rpaacaaHHHa CMarHHa ycranoBjien aHMHT Ha coBepmeHHe aeHexcHbix
      onepau,HH aw6o HHBIX aeficTBMH c HMymecTBOM B cyMMe 50 000 pyGaen B Mecau. OwHaHcoBbiH
      ynpaBaaiom, HH HaaeaeH npaBOM H oGaaaHHocibio ocymecTBMTb KOHTpoab aa ae0CTBnaMH CMarHHa
      no pacnopioKeHHio CBOHMH aKTHBaMH B paMKax ycranoBaeHHom aHMHTa H apyrnx orpaHHHeHHH,
      ycTaHOBaeHHbix B OTHOMEHHH aoaxcHHKa . B caynae ecaH (pHiiancoBbiH ynpaBiiaiomHH He npnMeT
      ynacTue B paccMaxpHBaeMOM cnope B KanecTBe xpeTbero amia, OH He cMoareT oGecneHHTb GajiaHc
      HHTepecoB KpeaHTopoB CMarHHa H caMoro aoa >KHHKa . OnHancoBbiH ynpaBaaiomnn 6yaeT anmen
      B03 M 05KH0CTH KOHTpOaB 00 paCnOpfDKeHHK) CMarHHbIM CHGHMH aKTHBaMM. HTO MO>KeT npHHHHHTb
      Bpea ero KpeaoTopaM .


      flonoaHHTeabHO oGpamaio                BHHMaHHe     cyaa   Ha   cyaeGHyio itpaicrHKy no    paccMorpeHHio laaBaeHHH
      JiHHaHCOBoro
      (                       ynpaBaatomero      no   HaaoaceHHio     oGecneHHTealbHbix    Mep Ha HMymecxBO aoaxcHHKa, B
      nacTHOCTH:          BbicoKHH cya       JIoHaoHa     3aM 0 p 03 Ha   aKTHBbr   AHaroana MpTbiaeBa no     3aaBaeHHio
          j
      ( ) HHaHCOBOio          ynpaBasaomero poccnncKoro 6 n 3 HecMeHa .
Case 2:20-cv-11236-RGK-PLA Document 3-16 Filed 12/11/20 Page 15 of 15 Page ID
                                  #:922


      /JaHHbiH npaBOBoft npeue em roBopMT o TOM, MTO (J) HniHCOBbiH ynpaB.1a 10111.HH HMOCT npaBo
                               ^
      o6pamaTbca B MewAyHapoAHbie cyau fljia orpaHHHeHHa AO. I >KHHK 3 B yupaBJieiiHH HM fleHOKiibiMH
      CpeflCTBaMH H ApyrHMH aKTHBaMH.

      He  CMOTpa Ha TO, HTO AaHHbiH cyAeSHbiH aKT BUHeceH B X i/ie uponeAypbi 6aHKpoTCTBa - CTBAHH
      peajiH3auHa HMymecTBa, aHajiorHHHbie o6ecneHHTejibHbie iepbi , HanpaBjieHHbie Ha orpaHHHeHHe
      nojiHOMOMHfi AoJHKHHKa H oSecneneHHe coxpaHHocTH era
                                                                 HMymecTBa MoryT 6 hirh 3a»BjieHbi
      JiHHaHcoBbiM
      (            ynpaBjiaiomHM H B npopeAype 6aHKpoTCTBa CTBAHH pccrpyiaypHianHa AOATOB Ha
      ocHOBaHHH nyHKTa 3 cTaibH 213.11 3aK0Ha o NECOCTOAXEABHOCTH ( SanKporCTBe ) PO .




                             8. H .                     YS              OA /(?. Zczo ? .
